Minimum Standards for Creating a Coordinated Community
Response to Violence Against Women on Campus
BACKGROUND
Violence against women -- including domestic violence, dating violence, sexual assault,
and stalking -- is a serious problem on campuses, as it is across the nation. On campuses,
however, unique issues arise. To address these particular circumstances, Congress created
the Grants to Reduce Violent Crimes Against Women on Campus Program (hereinafter
referred to as the Campus Program). The Campus Program implements certain
provisions of the Higher Education Amendments of 1998, as reauthorized by Congress in
the Violence Against Women Act of 2000 and the Violence Against Women Act of 2005.
The primary purposes of the Campus Program are to develop and strengthen effective
security and investigation strategies to prevent and prosecute domestic violence, dating
violence, sexual assault, and stalking on campuses and to develop and strengthen victim
services in cases involving such crimes against women on campuses.
The Violence Against Women Act of 2005 included a provision stating that grant funds
could be used to “support improved coordination among campus administrators, campus
security personnel, and local law enforcement to reduce domestic violence, dating
violence, sexual assault, and stalking on campus.” In addition, OVW policy requires
campus grantees to create a coordinated community response relating to domestic
violence, dating violence, sexual assault and stalking on campus. The multidisciplinary
response to violence against women on campus involves the entire campus as well as the
larger community in which the campus is located.
The Office on Violence Against Women (OVW), working with the California Coalition
Against Sexual Assault (CALCASA) (the Technical Assistance provider for grantees
under the Campus Program) as well as CALCASA’s National Campus Advisory Board,
has developed guidelines and standards. The following adaptation of these guidelines
and standards is not intended to limit a campus’ ability to develop programming
appropriate for their school. Rather, OVW strongly recommends that the proposed
activities outlined in this document be expanded upon as an individual campus deems
appropriate or tailored specifically to meet the needs of an individual campus.
CREATING A COORDINATED COMMUNITY RESPONSE TEAM
The FY 2007 Campus Program Solicitation requires that all campuses “create a
coordinated community response to violence against women on campuses” and that
“multi-disciplinary response should involve the entire campus as well as the larger
community in which the campus is located.” It also requires that all campuses “must
develop partnerships with at least one local nonprofit, nongovernmental victim services
organization within the community which the institution is located and one or more of

1

the following criminal justice or civil legal agencies: external law enforcement,
prosecution, civil legal assistance providers, systems-based victim services units, or
judiciary and court personnel. An applicant who is partnering with campus law
enforcement or campus security must still partner with a criminal justice or civil legal
agency.”
Coordinated community response teams and task forces should reflect the wide variety of
organizations that are involved in campus life in order to involve all the different entities
who have a role in meeting the needs of victims of violence against women on campus
and holding offenders accountable. Consider including the following campus-based
representatives and entities:
•
students, especially victims;
•
campus-based victim services providers and violence prevention programs;
•
campus law enforcement or department of public safety;
•
faculty and staff;
•
administrators, including the institution’s president and student affairs
administrator;
•
women’s centers;
•
women’s studies and other relevant academic departments;
•
student groups, including those representing diverse or underserved student
populations;
•
the athletic department;
•
sororities and fraternities;
•
student health care providers and campus health centers and hospitals;
•
campus counseling centers;
•
faith-based and community organizations;
•
campus clergy;
•
campus housing authorities, and residence hall assistants;
•
library administrators;
•
campus disciplinary boards and judicial boards; and
•
representatives from student government.
Coordinated campus and community response teams or tasks forces should review
protocols, policies and procedures of member organizations and provide cross-training on
their individual missions and roles. In addition, coordinated response teams should work
together on a consistent basis with scheduled meetings to develop formal policies and
protocols for responding to violent crimes against women when they occur. The goal of
ongoing meetings should be to develop and enhance a response to violence against
women on campus that is timely, appropriate, sensitive, and respectful to victims needs
and that holds offenders accountable.
Ongoing communication with community partners when implementing a response for
campus communities is essential. Involving partners in program planning, training and
curriculum development and event sponsorship is critical to a successful coordinated
community response. Programs should consider the following:

2







Maintain ongoing communication by following through with meetings,
events, and activities that further strengthen the partnerships after the
partnership is initiated, the Memorandum of Understanding is signed, and the
grant is awarded. Sometimes schools will have several different organizations
initially sign on to the memorandum and then never have any contact or
interaction with them again.
Continue to support the partnership by scheduling regular meeting dates and
maintaining that schedule.
Not allowing staff turnover (either within the program or within the program
partners) to sabotage the partnership.
Utilize community partners fully in the development of trainings given the
agency’s funding and/or staffing situations.

General Considerations
First and foremost, campuses should work in close collaboration with experts on
addressing violence against women issues. OVW recommends that campuses incorporate
as many of the following general guidelines when forming and building coordinated
community response teams or taskforces:
9 Identify and contact each partnering campus office and community agency and
provide notification of developments, programming, and implementation of
taskforce activities addressing violence against women issues on campus.
9 Create a written policy with each campus and community partner to reinforce
partnerships (building upon the original Memorandum of Agreement) and outline
responsibilities assigned to individuals by specific job title instead of individual
names. This will assist in having the partner responsibility remain with the
partner organization rather than to a specific person, and will help minimize the
impact of staff turnover on the partnerships with campus and community
organizations.
9 Schedule meetings on a consistent basis and at a regularly set date and time that is
convenient for all partners. Monthly meetings are recommended. For example,
schedule the meeting of the community coordinated response team for the third
Thursday each month at 4:00 pm. Take notes during each meeting memorializing
tasks and for distribution to all partners.
9 Utilize fully the experience, expertise, input, and resources of all partners. Make
consistent efforts to have the partnership be real, meaningful and useful- not just a
partnership on paper.
9 Keep partners apprised of program developments throughout program
implementation.
9 Maintain a current list of all staff from partner organizations.
9 Prepare in advance for staff turnover so that transition for staff replacement on the
community partnerships cover the coordination of the response team, its
members, meetings, activities, roles and responsibilities.

3

